Citation Nr: 1514889	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-20 139	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 1987 Board of Veterans' Appeals (Board) decision that denied service connection for a back disorder.



REPRESENTATION

Moving party represented by:  Michael Viterna, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to April 1973.  

This matter is before the Board on a motion seeking to revise or reverse the Board's July 1987 decision on the basis of CUE.  The record reflects the Veteran originally submitted his motion in June 2011 and the Board acknowledged receipt of the motion in July 2011.  A December 2014 letter from the Board shows that the Board misplaced the Veteran's motion.  The Board requested that he resubmit a copy of the motion or submit a new motion.  In January 2015, the Board received the Veteran's resubmitted June 2011 motion.


FINDINGS OF FACT

1.  A July 1987 Board decision denied service connection for a back disorder.

2.  The Veteran has failed to establish any kind of error of fact or law in the July 1987 Board decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The July 1987 Board decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404, 20.1411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA does not apply to CUE cases.  Hence, the Board will not further discuss the impact of the VCAA on this matter.  

B.  Legal Criteria and Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review for CUE must be based on the record and the law that existed when the Board decision was made.  38 C.F.R. § 20.1403(b).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

The July 1987 Board decision denied service connection for a back disorder based on a finding that the Veteran had a pre-existing back disability that was not aggravated by his service.  

The laws and regulations regarding service connection at the time of the July 1987 Board decision provided that service connection would be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C. § 310 (1986); 38 C.F.R. § 3.303 (1986).

A preexisting injury or disease was considered to have been aggravated by active military, naval, or air service, where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) was required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This included medical facts and principles which could be considered to determine whether the increase was due to the natural progress of the condition.  Aggravation would not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 353 (1986); 38 C.F.R. § 3.306 (1986).  

Section 3.306(b)(2) of Title 38 of the C.F.R. stated that due regard would be given to the places, types, and circumstances of service and particular consideration would be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war would establish aggravation of a disability.  
In the case of any veteran who engaged in combat with the enemy, VA was to accept as sufficient proof of service connection of any disease or injury alleged to have been aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation if it was consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there was no official record of such incurrence or aggravation in such service.  Service connection of such injury or disease could be rebutted by clear and convincing evidence to the contrary.  38 U.S.C. § 354(b) (1986).

When a reasonable doubt arose regarding service origin, the degree of disability, or any other point, such doubt would be resolved in favor of the claimant.  A reasonable doubt meant a substantial doubt and one within the range of probability as distinguished from speculation or remote possibility.  38 C.F.R. § 3.102 (1986).

Evidence of record at the time of the July 1987 Board decision included the Veteran's DD Form 214 and service personnel records that reflect that he served in Vietnam from October 1970 to March 1971.  He was involved in Vietnam Counteroffensive Phase VII and received a Combat Infantryman's Badge.  His military occupational specialty while he was in Vietnam was Rifleman.  Beginning in March 1972 when he was stationed at Fort Stewart, Georgia, his military occupational specialty was Console Operator.

The Veteran's service treatment records (STRs) contain a June 1969 entrance examination report.  At that time, the Veteran reported that he had been treated for back trouble three years earlier.  He provided the entrance examiner with a January 1970 letter from Dr. B.B.  This letter reported that in April 1967 the Veteran had experienced several weeks of low back pain radiating to his left hip and leg.  The pain was alleviated by bed rest and lumbosacral support.  X-rays of the lumbosacral spine and neurological examination had been normal.  Dr. B.B. provided a presumptive diagnosis of herniated lumbar disc and indicated that since the injury the Veteran had reported having lumbar ache with marked flexion.  The June 1969 entrance examiner recommended further specialist examination of the lumbar spine.
STRs reflect that such an examination was completed in February 1970, prior to the Veteran's service entrance.  The examiner noted the Veteran's report that at age 14 he had felt a snap in the low back and chest while lifting a weight bar, that low back pain had ensued, and that two years later he had felt a recurrence of the pain during football practice.  The Veteran reported that he continued to have pain from bending over or sitting for long periods of time.  Physical examination of the back revealed moderate tenderness in the midline of the lumbar spine from L2 to the midsacrum.  The examiner discerned no paravertebral muscle spasm or tenderness and there was normal range of motion of the thoracolumbar spine in all six directions without significant pain.  X-rays taken at that time were interpreted to show no bone or joint abnormality in the lumbosacral region or the upper portion of the pelvis.  The individuality of the vertebral bodies was deemed to be well maintained and alignment to be excellent.  No congenital abnormalities were discerned.  The interpreter suggested that pain or limitation of motion was due to alterations in the non-opaque structures rather than being of primary bony origin.  The examiner concluded these X-ray results were normal and provided an impression of a past-acute lumbosacral sprain.  The examiner found no evidence of a present disability of the lumbar spine.  

The Veteran's entrance examination report indicates the February 1970 orthopedic examination was considered in determining the Veteran's physical profile.  He was given a profile of 1 for Lower Extremities, which includes the spine.  His spine was noted to be clinically normal.

STRs show the Veteran complained of back pain in February 1972.  Full range of motion was noted on examination.  The treatment provider told him not to lift over 25 pounds for 5 days.  X-ray results taken the following day showed that the bodies and disc spaces of the lumbosacral spine were normal and that no significant degenerative changes or congenital abnormalities were seen.

A July 1972 Parachute Club examination report notes the Veteran's history of a ruptured disc in 1967 with back and leg pain that was treated with bed rest for two days and then a back brace for three months.  The record of an orthopedic consultation at that time shows that the Veteran's back had been asymptomatic since his 1967 injury.  Examination revealed full range of motion, no tenderness, weakness, or atrophy, and negative straight leg raising.  X-rays were negative.  No pathology was noted and the Veteran was deemed fit for parachute jumping without restriction.

On March 1973 separation examination, the Veteran reported experiencing occasional backache.  Physical examination revealed normal clinical evaluation of the spine and musculoskeletal system.

An August 1974 letter from chiropractor K.S.W., D.C. reports that he treated the Veteran in October 1973 after injuries sustained in September 1973 while employed laying pipe.  The Veteran reportedly had been digging a hole for pipe in the ground when his back gave way and he had been unable to stand erect.  His pain continued to get worse and he sought out various forms of pain relief.  K.S.W. reported that chiropractic examination and diagnostic studies revealed an intervertebral disc syndrome with a retrolisthesis of L5.  K.S.W. indicated that retrolisthesis was a precursor to a disc problem.  K.S.W. predicted a future disc problem due to evidence of marginal sclerosing of L5 and a narrowing of the disc space.  He felt it was likely that there would be further weakening of the area and that the Veteran would from time to time experience stress and strain with resulting pain in the area.  He believed the Veteran would require periodic follow-up care to keep his condition stabilized.

A June 1981 statement from D.B. reports that he served as a medic in the Veteran's unit in Vietnam.  D.B. reported that the Veteran's military occupational specialty required him to carry a 35 pound radio in his ruck sack, making it weigh between 60 to 90 pounds, depending on the length of the mission and accessibility of re-supply.  He enclosed a photograph of the type of sack in which the Veteran had to carry a radio.  D.B. reported that he had to administer Parafon Forte on several occasions for the Veteran's backache and muscle soreness. 

A February 1985 statement from L.D.A. reports that he served with the Veteran in Vietnam.  He recalled an incident when he and the Veteran jumped from a helicopter at night unaware that their fall would be from a height of 10 to 15 feet above the ground.  The Veteran had been carrying a radio in addition to his full pack. L.D.A. expressed his belief that the Veteran had hurt his back as a result of the drop.

At a January 1986 Rating Board hearing the Veteran testified that his pre-service back injury had healed to the extent that he had been determined fit for active duty and that no restrictions had been placed upon that duty.  He recalled injuring his back during a jump from a helicopter and reported that because he had to instantly return fire on the enemy he did not immediately recognize that he had back pain.  He noticed the pain later as he lugged his radio.  He was treated in the field by a medic.  Hearing Tr. at 2-4.

He testified that he transferred to a job assignment that was more dangerous, but allowed him to carry a lighter load.  When he returned from Vietnam, he worked in a more sedentary job in computer operations.  His back continued to trouble him to varying degrees.  He explained that he had not complained of his back condition at his separation examination because he thought his discharge date would have been postponed.  Hearing Tr. at 4, 9.

The Veteran reported that a post-service back injury while laying pipe had constituted an aggravation of his previous problem.  At that time he had been working too hard and had disregarded the potential for such aggravation.  He said that sporadic work in construction since that time always seemed to cause back problems.  At the time of the hearing, he was working in the computer field and continued to have intermittent back pain.  Hearing Tr. at 5-7.

The Veteran testified that he had a post-service myelogram and a surgical operation on his back in 1979.  He also told the hearing panel that his pre-service, inservice, and post-service injuries and treatments had all been in the same area of the lower back.  Hearing Tr. at 8, 10.

At the hearing, the Veteran submitted a letter from his father recalling that the Veteran's pre-service injury had been noted at the time of his entry into service.  He remembered that the Veteran had written him about the high jump from the helicopter and that his back had bothered him since then.  His father also mentioned post-service complications, including an operation.

A January 1986 statement from the Veteran's representative requests that VA obtain the Veteran's medical records from the VA Medical Center (VAMC) in Gainesville from 1981, specifically the report of a myelogram and other records regarding the Veteran's back condition.  

In February 1986, the RO requested VA treatment records from January 1981 to the present, specifically requesting a myelogram report.  In March 1986, the RO received VA treatment records showing treatment from December 1980 through January 1986.  December 1980 X-rays results, following a laminectomy a year earlier, reveal no interval change or evidence of bony lesions, subluxations, or fractures.  A February 1985 treatment record shows that the Veteran's diskectomy of L3 had been performed for an injury that had occurred at age 15.  A March 1985 electromyelogram report shows an impression of irritation to the L5 root bilaterally on the right more than the left.  There was no evidence of denervation.  A March 1985 physical therapy record shows the Veteran reported having chronic low back pain and leg pain for 15 years.  The therapist provided a provisional diagnosis of chronic back syndrome with recent exacerbation.

In a June 1986 VA Form 9, Substantive Appeal, the Veteran noted that a March 1986 supplemental statement of the case indicated that only VA treatment records from December 1980 to January 1986 were reviewed.  The Veteran expressed curiosity regarding why earlier VA treatment records, particularly those from 1979 reflecting a myelogram and hospitalization for surgery, were not included in the review, as he believed these records would reflect that his preexisting back condition was aggravated by his service. 

The July 1987 Board decision found that a pre-service back injury was noted on entry into service and that, as a result, the Veteran was not presumed to have been in sound condition upon entry.  The Board acknowledged the reports of the helicopter jump and L.D.A.'s belief that the Veteran injured his back during this jump.  However, the Board concluded that the objective medical evidence was insufficient to show clinically demonstrable aggravation of the preexisting back disorder during the Veteran's service.  The Board noted that the Veteran's official STRs, including two radiographic studies and a 1972 orthopedic examination revealed no low back pathology and that the Veteran was pronounced fit for parachute jumping in July 1972.  The Board acknowledged the Veteran's complaints of occasional back aches upon separation, but indicated that clinical evaluation at that time was normal.  The Board also placed importance on K.S.W.'s August 1974 letter indicating a post-service injury of a severity that any treatment of the back thereafter could not reasonably be disassociated from that injury.  The Board commented on the fact that post-service treatment records alluded to the pre-service origin of his chronic back condition and not to any inservice aggravation.  The Board ultimately concluded that the evidence showed the severity of the Veteran's preexisting back disorder did not increase during his active service.

The Veteran has raised four areas where he believes the Board committed CUE in the July 1987 decision.  Generally, he argues that:  1) the Board failed to identify that the Veteran had two separate injuries; 2) the Board erred by relying on radiographic evidence; 3) the Board erred by indicating that there were three injuries, when there were only two injuries; and 4) the Board failed to recognize the increase in severity of the preexisting back disability during his service.  The Board will address each of these arguments in turn.  

First, the Veteran has argued that his pre-service back injury occurred to the left side of his back, and that subsequent injuries and pain were to the right side of his back.  He essentially argues that this evidence shows that he did not have a preexisting back disability since it was the left side of his back that was injured prior to service, but it was the right side that was injured during service.  The Veteran cites to the January 1970 letter from Dr. B.B. which indicates that the Veteran's pre-service injury involved low back pain radiating to his left hip and leg.  He also cites to a December 1979 operation report from Dr. J. which he indicates describes damage to the right side.  

The Veteran's argument is equivalent to an argument that the July 1987 Board decision improperly weighed and evaluated the evidence of record.  Although the Veteran cites to evidence that indicates a distinction between the location of pre- and in-service injuries, other evidence of record in July 1987 indicated the injuries were to the same area of the back.  For example, the Veteran testified in January 1986 that his pre-service, in-service, and post-service injuries were all to the same area of his back.  Hearing Tr. at 10.  An argument that the Board improperly weighed the evidence can never rise to the stringent definition of CUE.  38 C.F.R. § 20.1403(d)(3) (2014); see Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

The Veteran's argument indicates a failure of the duty to assist.  Specifically, the December 1979 operation report referenced by the Veteran was not of record at the time of the July 1987 Board decision.  Although there were indications at the time of the Board's decision that such evidence remained outstanding, including a March 1986 VA Form 9 submitted by the Veteran, this treatment record was not obtained or considered in the July 1987 Board decision.  The failure to obtain this evidence reflects a failure in VA's duty to assist, as such evidence should have been obtained since the Veteran had identified it prior to the July 1987 Board decision.  However, a failure of the duty to assist does not constitute CUE and "grave procedural error" does not render a decision of VA non-final.  38 C.F.R. § 20.1403(d)(2); see Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  

Notably, 38 C.F.R. § 20.1403(b)(2) provides that for Board decisions issued on or after July 21, 1992, the record that existed at the time of the decision includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be a part of the record.  Here, although the records at issue are VA records, the Board's decision was issued prior to July 21, 1992, and § 20.1403(b)(2) is not applicable.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 697 (Fed. Cir. 2000) (finding VA's limitation of the date as to when the doctrine of constructive notice of VA records applies to be a valid limitation).  

The Veteran's second argument is that the Board failed by relying on X-ray evidence regarding his lumbar spine when such testing was not sufficient to detect the nerve and disc damage that had been done to his back.  He noted that a November 1979 myelogram indicated the damage to his back was "radio-lucent," or not detectable by X-ray.  He felt the military erred by not ordering the more conclusive diagnostic testing of a myelogram during service and that the fact that such testing was not completed during his service should not be held against him.  

The November 1979 myelogram to which the Veteran refers was not of record at the time of the July 1987 Board decision.  As with the December 1979 operation report, the Veteran had identified such evidence prior to the Board's decision; thus, there was an indication that it was outstanding.  This alleged error mainly reflects a failure in the duty to assist because the Board did not obtain myelogram evidence instead of X-ray evidence or obtain the November 1979 myelogram.  As explained above, such an allegation does not rise to the level of CUE.  38 C.F.R. § 20.1404(d)(2).  To the extent this argument also raises an allegation regarding a disagreement with how the Board weighed the evidence before it in July 1987, such argument also is insufficient for a finding of CUE.  38 C.F.R. § 20.1404(d)(3).  

The Veteran next alleges that the Board erred by considering post-service aggravation of his back disability to be an injury, rather than an increase over time of his low back pain as a result of the strenuous, physical activity of his post-service job laying pipe.  Rather, he argues that there were only two injuries to his back - the pre-service injury when he was lifting weights and the in-service injury when he hurt his back during a parachute jump out of a helicopter.  

He also notes that the Board failed to consider an August 1974 VA treatment record that indicated his back was injured in 1967, got better, and then was painful in 1970 and a March 1985 VA treatment record indicating that the Veteran had been experiencing lower back pain and pain in his legs for 15 years.  Essentially, the Veteran argues that this evidence shows that his back injury occurred in 1970 during service, rather than prior to his service.  

Again, this argument essentially raises a "disagreement as to how the facts were weighed or evaluated," which cannot constitute CUE.  See Russell v. Principi, 3 Vet. App. 310, 311 (1992) (en banc).  Here, the record contained other evidence not currently noted by the Veteran that indicated that his post-service back problems were related to his pre-service injury.  For example, a February 1985 VA treatment record indicates the Veteran's post-service diskectomy had been performed as a result of an injury that occurred when the Veteran was 15 years old.  Additionally, there was evidence that indicated what happened while he was working after service was an injury and not just the result of ongoing strenuous activity.  Specifically, the August 1974 letter from K.S.W. indicates that the Veteran had sustained injuries while working as a pipe layer in September 1973.

At the time of the July 1987 Board decision the record did not contain the August 1974 VA treatment record referenced by the Veteran.  This omission reflects another duty to assist error; however, as with the other VA treatment records that were not of record at the time of the July 1987 Board decision, such error does not rise to the level of CUE.

Finally, the Veteran argues that the Board erred by failing to recognize that his preexisting back injury increased in severity after his injury from the in-service helicopter parachute jump.  He specifically cites to 38 C.F.R. § 3.306(b)(2) as support that the in-service injury incurred during combat reflected an aggravation of his disability.  A review of the July 1987 Board decision reflects that this provision may not have been considered by the Board as it was not specifically cited or otherwise referenced in the decision.  As noted above, at the time of the July 1987 Board decision, § 3.306(b)(2) stated that the development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy would establish aggravation of a disability.  The record reflects the helicopter parachute jump occurred while the Veteran was engaged in combat with the enemy as he testified that he had to return fire when he hit the ground.  Thus, the Board may have committed error in the July 1987 decision by not considering the applicability of § 3.306(b)(2).  

However, in order for an error to be CUE it must compel the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2014).  The Board concludes that this error does not compel the conclusion that the result would have been manifestly different but for the error.  At the time of the Board's July 1987 decision, 38 U.S.C. § 354(b) provided that clear and convincing evidence could rebut the presumption of service connection of an injury or disease incurred in or aggravated by combat.  Although the Board decision did not cite or reference 38 U.S.C. § 354 or 38 C.F.R. § 3.306(b)(2), it considered and weighed evidence indicating there was not a permanent increase in the severity of the disability during service.  The Board acknowledged the in-service helicopter jump and L.D.A.'s statement that the Veteran injured his back at that time.  It then went on to consider STRs subsequent to the date of that injury, including February and July 1972 lumbar spine X-ray results that showed a normal spine and normal physical evaluations of the back at those times.  The Board noted that on separation in March 1973 the Veteran referred to occasional back pain, but that physical evaluation was normal.  Based on this evidence, the Board concluded there was not an increase in the severity of the Veteran's back disorder during service.  

When considering this evidence in the context of 38 U.S.C. § 354(b) and 38 C.F.R. § 3.306(b)(2), the Board finds that it provided clear and convincing evidence that any increase in severity of the back disability after the combat-related injury was only a temporary worsening of symptoms of the Veteran's back disability, rather than a permanent increase in the severity of the disability.  The fact that the Board erred by not specifically considering the applicability of § 3.306(b)(2) would not have manifestly changed the outcome of the decision, since application of 38 U.S.C. § 354(b) to the evidence of record in July 1987 provided clear and convincing evidence against a finding that there was a permanent increase in the severity of the disability during service.  Therefore, the Board's finding that there was not an increase in the severity of the Veteran's back disorder during service was a tenable one and cannot be said to constitute an error about which reasonable minds could not differ.  38 C.F.R. § 20.1403(a); Damrel, 6 Vet. App. at 245.

In summary, the Veteran has not shown that, but for the incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Therefore, the Board concludes that there was no CUE in the July 1987 Board decision that denied service connection for a back disorder.

ORDER

The motion to revise or reverse a July 1987 Board decision based on an allegation of CUE in that decision is denied.   




                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



